DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 05/19/2022 in which claims 1, 6, 13, and 14 were amended and claims 15-36 added. Therefore, claims 1-36 are pending for examination below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-10, 12-14, 15, 17, 20-23, 25-26, 28, 31-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. [US 2020/0169107] in view of Mori et al. [US 2019/0130087].
With respect to claims 1, 13, and 14, Joshi discloses an electronic device [100], comprising: a display device [150]; an energy-storage component [130]; one or more processors and memory storing one or more programs configured to be executed by the one or more processors [160; memory is an implicit feature of a processor], the one or more programs including instructions for: while the electronic device is in a charging configuration with respect to an external power source [S402] wherein the energy-storage component is capable of being charged with power supplied by the external power source when the electronic device is in the charging configuration [abstract; simply describes the basic function of recharging a battery]: charging the energy-storage component of the electronic device with power supplied by the external power source [S416]; after charging the energy-storage component, displaying a user interface via the display device [120], including: in accordance with a determination that charging of the energy- storage component has been stopped before reaching a full charge level, the user interface includes a visual indication that the electronic device is in a protective charging mode in which charging of the energy-storage component is delayed based on predetermined criteria [par. 0092-0096, par. 0157; based on a temperature getting to high the charging is stopped before the battery is finished charging in order to prevent damage to the battery and a notification is displayed to the user]; and in accordance with a determination that charging of the energy- storage component has not been stopped before reaching a full charge level, the user interface does not include the visual indication that the electronic device is in the protective charging mode [conversely when the temp does not hit the high threshold then indeed no charging would stop or notification be displayed], however, Joshi fails to disclose displaying a visual indicator takes place on a lock screen.
Mori teaches an electronic device with a  display and wherein an error message is configured to be displayed over a lock screen [par. 0102]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Joshi such that the visual indication would additionally be displayed on a lock screen for the benefit of allowing the user to see the warning message even when away from the phone (as the lock screen becomes active when user is away from phone after a period of time) and thereby allows the user to immediately see that there is a fault with the charging without having to unlock the phone. 

With respect to claims 2, 15, and 26, Joshi further discloses while the electronic device is in the charging configuration with respect to the external power source and while the electronic device is in the protective charging mode, forgoing charging of the energy-storage component [par. 0157].

With respect to claims 4, 17, and 28, Joshi further discloses wherein the one or more programs further include instructions for: after displaying the user interface including the visual indication that the electronic device is in the protective charging mode: in accordance with a determination that charging of the energy-storage component has resumed and the energy-storage component has not reached the full charge level, continuing to include the visual indication in the user interface [when the charging is continuing the heat is still being produced and therefore the hazard notification will keep being displayed since the temperature is still above the threshold since the charging has not stopped or decreased from a user input]; and in accordance with a determination that charging of the energy-storage component has reached the full charge level, ceasing to include the visual indication in the user interface [once the charging has stopped at the full charged level the heat produced by the charging operation will consequentially stop causing the temperature to drop, since the charging operation is the biggest component of heat generation, and therefore the temperature will drop below the hazard level threshold and cause the hazard notification to no longer apply].

With respect to claims 7, 20, and 31, Joshi further discloses wherein the visual indication that the electronic device is in the protective charging mode includes an indication of a time when the energy-storage component is expected to reach a full charge level [Fig. 13C].

With respect to claims 8, 21, and 32, Joshi further discloses wherein displaying the user interface includes displaying the user interface in response to detecting an input corresponding to a request to activate the electronic device [Figs 12A-12D; upon activation of the charging mode the display is activate to elicit from the user regarding parameter of the recharging operation].

With respect to claims 9, 22, and 33, Joshi further discloses wherein displaying the user interface includes: in accordance with a determination that charging of the energy-storage component has been stopped before reaching a full charge level, the user interface includes an affordance that, when selected, disables the protective charging mode [Figs 13A-13B illustrate a sliding bar with an on/off function in order to control the notifications].

With respect to claims 10, 23, and 34, Joshi further discloses wherein the predetermined criteria includes a criterion that is based on usage patterns indicating the electronic device will remain in the charging configuration with respect to the external power source until a predetermined time [Fig. 13B illustrate the data includes battery history/usage information that is displayed inclusive of time on the x axis].

With respect to claims 12, 25, and 36, Joshi further discloses wherein the one or more programs further include instructions for: while the electronic device is in the charging configuration with respect to the external power source and while the energy-storage component is not being charged with power supplied by the external power source due to charging of the energy-storage component being delayed based on the predetermined criteria, displaying a charging indicator indicating that the electronic device is in the charging configuration with respect to the external power source [Figs. 12 and 13 illustrate the battery charging icon on the screen of the mobile phone].


Claims 3, 16, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. [US 2020/0169107] as applied above.
With respect to claims 3, 16, and 27, Joshi discloses displaying a visual indication regarding a protective mode as detailed above but fails to explicitly disclose after displaying the determination that charging of the energy-storage component has resumed, ceasing to include the visual indication in the user interface.
Such a feature would be obvious to a person having ordinary skill in the art before the filing date of the instant invention. For instance, it would be unreasonable to interpret Joshi such that the visual indication is a permanent notification on the user device as it would render the device unusable. Joshi discloses providing the notification to the user for the purpose of awaiting a response from the user as to how to proceed. Therefore, it would follow that once the user selects their desired response/charging operation resumed then the visual indication would cease providing the benefit of not making the user’s device inoperable by displaying a permanent notification on the display. 

Claims 5-6, 18-19, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. [US 2020/0169107] and Mori et al. [US 2019/0130087] as applied above, and further in view of Yazami et al. [US 2021/0167621].
With respect to claims 5-6, 18-19, and 29-30, Joshi discloses display of time information relating to how long a battery has until fully charged but fails to disclose indicating when charging will resume during the hazard stop time due to the over temperature threshold. 
Yazami discloses a method for charging a battery with a fast charging method where when a temperature rises above a safety limit charging is put on hold for a predetermined time duration until it is resumed. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Joshi to provide a predetermined time pause in response to an overtemperature limit as taught by Yazami and further have an indication of a time when charging of the energy- storage component will resume since displaying of processed information (in this case a predetermined time pause) is merely an extrasolution activity and would provide the benefit of allowing the user to visually see the amount of time of the predetermined pause thereby allowing the user to quickly ascertain when the charging operation will resume. 

Allowable Subject Matter
Claims 11, 24, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent claim 1 including all of the limitations of the base claim and any intervening claims.
With respect to claims 11, 24, and 35, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the one or more programs further include instructions for: prior to displaying the user interface and after the electronic device has had protective charging mode capability enabled: detecting that the electronic device is being placed in a charging configuration with respect to the external power source; in response to detecting that the electronic device is being placed in a charging configuration with respect to the external power source: in accordance with a determination that the electronic device has not previously been in the charging configuration with respect to the external power source since having the protective charging mode capability enabled, displaying, via the display device, a second user interface that includes an indication that protective charging mode capability is enabled.”

Response to Arguments
Applicant's arguments filed on 05/19/2022 have been fully considered but are moot as a new grounds has been applied in view of Mori and applicant has not yet had a chance to respond. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0217679 to Kwon et al. also discloses a mobile device with a display wherein a message is displayed on a lock screen [par. 0166]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859